UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2175


CACIE BIDDLE,

                Plaintiff - Appellant,

          v.

FAIRMONT SUPPLY COMPANY, a foreign corporation,

                Defendant - Appellee,

          and

CONSOL ENERGY, INCORPORATED, a foreign corporation,

                Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   Frederick P. Stamp,
Jr., Senior District Judge. (1:14-cv-00122-FPS-JSK)


Submitted:   April 29, 2016                   Decided:   May 19, 2016


Before GREGORY, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amanda J. Taylor, LAW OFFICES OF STEPHEN P.     NEW, Beckley, West
Virginia, for Appellant.    Larry J. Rector,    STEPTOE & JOHNSON,
PLLC, Bridgeport, West Virginia, Denielle M.     Stritch, STEPTOE &
JOHNSON, PLLC, Morgantown, West Virginia, for   Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Cacie Biddle filed suit in state court alleging Fairmont

Supply Company (“Fairmont”) unlawfully terminated her employment

under    West    Virginia    common    law       and    the    West    Virginia      Human

Rights     Act    (WVHRA).          Specifically,         Biddle       alleged      gender

discrimination,       retaliation,           and    hostile         work   environment

claims.     Fairmont removed the action to district court.                          Biddle

now appeals the district court’s order granting summary judgment

to Fairmont on all claims.

     We review a district court’s grant of summary judgment de

novo, viewing the facts and drawing reasonable inferences in the

light     most   favorable     to     the       nonmoving      party.          Smith    v.

Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014).                         Summary judgment

is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                    Fed. R. Civ. P. 56(a).                The

relevant inquiry is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so

one-sided    that   one     party    must       prevail   as    a     matter   of    law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

     With these standards in mind, we have reviewed the parties’

briefs, the material submitted in the joint appendix, and the

district     court’s      order,       and       find     no    reversible          error.

Accordingly, we affirm for the reasons stated by the district

                                            3
court.   Biddle v. Fairmont Supply Co., No. 1:14-cv-00122-FPS-JSK

(N.D. W. Va. Sept. 24, 2015).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                          AFFIRMED




                                4